                     THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            Case No. 5:20-CV-00015-D


 U.S. BANK NATIONAL ASSOCIATION, as               )
 Trustee for Citigroup Mortgage Loan Trust,       )
 Inc., Mortgage Pass-Through Certificates,        )
 Series 2005-3,                                   )
                                                  )
         Plaintiff,                               )    ORDER GRANTING ENTRY OF
                                                  )        DEFAULT AGAINST
 v.                                               )      DEFENDANTS PIEDMONT
                                                  )    NATURAL GAS COMPANY, INC.
 IBRAHIM N. OUDEH, TERESA SLOAN-                  )     AND SUBSTITUTE TRUSTEE
 OUDEH, PIEDMONT NATURAL GAS                      )          SERVICES, INC.
 COMPANY, INC., UNITED STATES OF                  )
 AMERICA, STATE OF NORTH
 CAROLINA, and SUBSTITUTE TRUSTEE                 )
 SERVICES, INC., Substitute Trustee,              )
                                                  )
        Defendants.                               )
  ____________________________________            )

       THIS CAUSE, being heard before the undersigned, upon Plaintiff’s Motion for Entry of

Default against Defendants, Piedmont Natural Gas Company, Inc. and Substitute Trustee Services,

Inc. pursuant to Rule 55(a) of the Federal Rules of Civil Procedure;

       AND IT APPEARING TO THE COURT and the Court finding that Defendants, Piedmont

Natural Gas Company, Inc. and Substitute Trustee Services, Inc., have been properly served with

Summons and Complaint in this matter;

       AND IT FURTHER APPEARING TO THE COURT and the Court finding that

Defendants, Piedmont Natural Gas Company, Inc. and Substitute Trustee Services, Inc., have

failed to answer, respond, or otherwise plead within the time allowed;




           Case 5:20-cv-00015-D Document 35 Filed 02/02/21 Page 1 of 2
       NOW, THEREFORE, IT IS HEREBY ORDERED, that default is hereby entered against

Defendants, Piedmont Natural Gas Company, Inc. and Substitute Trustee Services, Inc.

       SO ORDERED this the ____
                            2 day of ___________,
                                       February              .



                                                  _______________________________
                                                  CLERK OF COURT




                                     -2-
                                      2 35 Filed 02/02/21 Page 2 of 2
          Case 5:20-cv-00015-D Document
